In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

        _________________________

              No. 06-12-00119-CR
        ______________________________


      BILLY DARIONE JACKSON, Appellant

                        V.

        THE STATE OF TEXAS, Appellee



         On Appeal from the County Court
              Lamar County, Texas
             Trial Court No. 58587




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Billy Darione Jackson, appellant, has filed with this Court a motion to dismiss his appeal.

The motion is signed by Jackson and by his counsel in compliance with Rule 42.2(a) of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.2(a). As authorized by Rule 42.2,

we grant the motion. See TEX. R. APP. P. 42.2.

       Accordingly, we dismiss the appeal.



                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:       October 18, 2012
Date Decided:         October 19, 2012

Do Not Publish




                                                 2